Title: From George Washington to Gouverneur Morris, 4 March 1796
From: Washington, George
To: Morris, Gouverneur


          
            Private
            My dear Sir,
            Philadelphia 4th March 1796
          
          Altho’ I have but little expectation (from the information which I have received from your Sister, Mrs Ogden) that this letter, with a copy of my last to you, will reach London before you will have embarked for America, I have determined, nevertheless, to take the chance of it, and accordingly have put it under cover to Mr Pinckney.
          Hitherto the business of the Session, tho’ slow in its progress, has been tranquil in discussion. By some misconception of Mr Deas, or some strange fatality attending his dispatches, the formal ratification of the Treaty by His Britannic Majesty, has never yet been received; but having sufficient, and official evidence of the fact, both from Mr Deas & the British chargé des Affaires residing here, it was proclaimed on the 29th Ulto as the Law of the Land: and being before the House of Representatives, their proceedings thereon must soon appear. The conjecture is, that an attempt (how successful I am unable to inform you) will be made to censure it in several points, and for being disadvantageous to these United States on the whole; but will make provision for carrying it into effect. The debates relative to this Treaty will be, I presume, animated; and if heats are occasioned in the course of the Session they will proceed from this Sourse. But as it is not my intention to anticipate t⟨he⟩ debates, or the votes, I shall say nothing further, relatively thereto.
          That a great change has been wrought in the public mind, with respect to this Treaty within the last two months is

apparent to every one. But in the body politic, as in the body natural, when any of its members are disordered (I confine it to members, because I do not believe the whole mass has been at all att⟨ained.⟩) it requires sometime to effect a perfect cure; especially while there remains a morbid tumour always working, and difficult to eradicate.
          If the people of this country have not abundant cause to rejoice at the happiness they enjoy, I know of no country that has. We have settled all our disputes, and are at Peace with all Nations. We supply their wants with our superfluities, and are well paid for doing so. The earth, generally, for years past, has yielded its fruits bountifully. No City, Town, Village or even farm, but what exhibits evidences of encreasing wealth & prosperity; while Taxes are hardly known but in name. Yet by the second sight; extraordinary foresight; or some other sight, attainable by a few only, evils afar off are discovered by these, alarming to themselves; & as far as they are able to render them so, disquieting to others.
          Having come to the resolutions which are implied in the enclosed printed Notification, I have taken the liberty of sending one of them to you; for no other purpose than merely to put it in your power to say (if any enquiries after such property should be made of you, or in your hearing)—See what is offered.
          My wish is to stock my farm with good farmers; but it is not my intention (even if there be no restrictive acts against the emigration of this description of people) to use any means to envite foreigners to settle on mine.
          The rent I propose to let mine at, is a bushel and half of Wheat (the staple produce of the part of the country in which the estate lies) for every acre of arable, contained within the lease; or in failure of that crop, in cash, at the price that article bears in the market. With affectionate regard I am always ⟨your⟩s
          
            Go: Washington
          
        